United States Bankruptcy Appellate Panel
                                     FOR THE EIGHTH CIRCUIT


                                            No. 00-6057WM


In re:                                               *
                                                     *
Robert Paul Smith, dba The Signsmith Co.,            *
and Lisa Marie Smith                                 *
                                                     *
         Debtors.                                    *
                                                     *
Robert Paul Smith                                    *   Appeal from the United
Lisa Marie Smith                                     *   States Bankruptcy Court for
                                                     *   the Western District of Missouri
         Debtors-Appellants                          *
                                                     *   UNPUBLISHED
                   v.                                *
                                                     *
Mercantile Bank of Missouri Valley                   *
                                                     *
         Creditor-Appellee                           *


                                        Submitted: May 18, 2000
                                           Filed: June 5, 2000


PER CURIAM.
         On October 26, 1999, the Bankruptcy Court1 entered an order granting relief from the automatic
stay to Mercantile Bank of Missouri Valley. On December 2, 1999, the Debtors, acting pro se,2 filed a


         1
             The Honorable Jerry W. Venters, United States Bankruptcy Judge for the Western District of
Missouri.
         2
         Although the Debtors have acted pro se throughout the relevant proceedings, such status does
not excuse them from complying with court orders or substantive and procedural law. Farnsworth v.
City of Kansas City, 863 F.2d 33, 34 (8th Cir. 1988); Bergman v. Webb (In re Webb), 212 B.R.
320, 321 (B.A.P. 8th Cir. 1997).
document entitled “Appeal for Hearing Concerning Special Appearance/Jurisdiction and Declaratory
Relief” (“Appeal for Hearing”). The bankruptcy court denied the requested relief on December 21, 1999.

         On May 10, 2000, the Debtors filed a document entitled “Appeal for Judicial Panel Review of:
Order Granting Mercantile Bank the Lifting of Automatic Stay said Order Being Based on Error by
Claimants Attorney, Trustee John Lewis, Jr., Judge Jerry Venters and Clerks of the Court” (“Appeal for
Judicial Panel Review”). The bankruptcy court construed this pleading to be in the nature of a notice of
appeal of the order granting relief to Mercantile Bank and a motion for stay pending appeal. It directed
the Clerk of the Court to so docket the document. The Court delayed ruling on the motion for stay pending
appeal for 10 days to allow the parties to submit suggestions with respect to the fixing of a supersedeas
bond.

        Federal Rule of Bankruptcy Procedure 8002(a) requires the appellant to file a notice of appeal
“within 10 days of the date of the entry of the judgment, order, or decree appealed from.” See Luedtke
v. Nationsbanc Mortgage Corp. (In re Luedtke), 215 B.R. 390, 391 (B.A.P. 8th Cir. 1997). Rule
8002(a)’s ten-day time frame is both mandatory and jurisdictional. Luedtke, 215 B.R. at 391 (citing
Crockett v. Lineberger, 205 B.R 580, 581 (B.A.P. 8th Cir. 1997)); see also Hill v. St. Louis Univ., 123
F.3d 1114, 1120 (8th Cir. 1997) (applying Fed. R. App. P. 4(a)). Failure to comply with the ten-day time
limit deprives the Bankruptcy Appellate Panel of jurisdiction. Luedtke, 215 B.R. at 391.

        The order granting relief to Mercantile Bank was entered on October 26, 1999. Therefore, a
timely notice of appeal was required on or before November 5, 1999. The Debtors’ Appeal for Judicial
Panel Review, filed on May 10, 2000, was unquestionably late. Even if the Appeal for Judicial Panel
Review could be construed as an appeal of the court’s December 21, 1999, order denying the Debtors’
Appeal for Hearing, the notice of appeal is still undeniably late. Such order required a notice of appeal to
be filed on or before January 3, 2000. Because the Debtors failed to file their notice of appeal within 10
days of either order, we lack subject matter jurisdiction over this appeal.

        Based on the foregoing, the Debtors’ appeal is DISMISSED.




                                                     2
A true copy.

       Attest:

                 CLERK, U.S. BANKRUPTCY APPELLATE PANEL
                 FOR THE EIGHTH CIRCUIT




                                   3